Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment
1.	Preliminary Amendment filed on 12/23/2020 noted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Gruteser (US 20150382156 A1) describes the system and method for determining a location, in a vehicle, of a first device in communication with a microprocessor is disclosed. The microprocessor may be configured to receive a first set of inertial data from at least one sensor of the first device and a second set of inertial data from at least one sensor of a reference device disposed within the vehicle. The microprocessor may determine the position of the first device in the vehicle by based on at least one difference between the first set of inertial data and the second set of inertial data. The first device may be a mobile communication device. The reference device may be a device fixed at a reference point in the vehicle (such as cigarette lighter configured to transmit data to the microprocessor), a device connected to an on-board diagnostics system of the vehicle, a component of the vehicle or a second device. The microprocessor may be associated with the first device, the reference device, or a third device in communication with the first device and/or the reference device. The at least one sensor may be an accelerometer or a gyroscope. In an embodiment, the microprocessor may also align a coordinate system of the first device with a coordinate system of the second device by obtaining a representation of orientation using the first set of inertial data, and rotating the coordinate system of the first device using the representation of orientation. In certain embodiments, determining the position of the first device may further include detecting whether the first device located on a driver side or a passenger side of vehicle. The microprocessor may also modify at least one feature of the first device upon detecting that whether the first device located on a driver side or a passenger side. Examples of modifying the at least one feature may include silencing incoming communication notifications of the first device; silencing notifications of the first device; switching to a driver-friendly user interface; or diverting incoming communications to another device. In at least one embodiment, an alarm may be triggered at the first device, the reference device, and/or the device associated with the microprocessor upon detecting that the mobile device is located at the driver side and is in an active communication mode. In an embodiment, the first set of inertial data may include a plurality of centripetal accelerations of the first device associated with the vehicle making at least one turn, and the second set of inertial data may include a plurality of centripetal accelerations of the reference device associated with the vehicle making the at least one turn. In some embodiments, determining the position of the first device by comparing the first set of inertial data with the second set of inertial data may include determining whether the vehicle is making a right turn or a left turn; and processing the plurality of centripetal accelerations of the first device and the plurality of centripetal accelerations of the reference device for the at least one turn to determine whether a cumulative difference between the the plurality of centripetal accelerations of the first device and the plurality of centripetal accelerations of the reference device is positive or negative. The method may further include determining that the first device is on a driver side of the vehicle if it is determined that the vehicle is making a right turn and the cumulative difference is positive, or if it is determined that the vehicle is making a left turn and the cumulative difference is negative. Alternatively and/or additionally, the method may include determining that the first device is on a passenger side of the vehicle if it is determined that the vehicle is making a right turn and the cumulative difference is negative or if it is determined that the vehicle is making a left and the cumulative difference is positive. The method may further include estimating a centripetal acceleration at a reference point from the reference device located at a point other than the reference point. In at least one embodiment, processing the plurality of centripetal accelerations of the first device and the plurality of centripetal accelerations of the reference device for the at least one turn may include performing at least one of the following: noise filtering, trace synchronization, or acceleration adjustment. Alternatively and/or additionally, the method may also include processing inertial data plurality of turns (for example, by performing a majority voting process for the plurality of turns) to improve accuracy of determining the position of the first device. In another aspect of the disclosure, system and method for estimating an orientation, in a vehicle, of a first device in communication with a microprocessor is disclosed. The method may include receiving a first set of inertial data form at least one sensor of the first device at the microprocessor, processing the first set of inertial data to obtain an orientation of the first device. Obtaining the orientation may include estimating a gravity vector from the first set of inertial data; estimating a moving vector of the vehicle from the first set of inertial data; and applying a right hand vector rule to obtain the orientation. In an embodiment, the method may also include using the rotation matrix to translate the first inertial data into a coordinate system of the vehicle. In some embodiments, the translated inertial data may be used to determine at least one of the following: a centripetal acceleration of the vehicle, or a longitudinal acceleration of the vehicle. In an embodiment, estimating the gravity vector may include estimating a gravity acceleration from the first set of inertial data, and normalizing the gravity acceleration to generate the gravity vector, and/or estimating the moving vector of the vehicle may include using a gyroscope sensor of the first device to determine whether or not the vehicle is driving in a straight line. In another aspect of the disclosure, system and method for translating orientation-dependent sensor measurements from a device of unknown orientation inside a vehicle into a vehicle coordinate frame is disclosed. The method may include receiving a first set of inertial data from at least one sensor of the first device; estimating a gravity vector from the first set of inertial data; estimating a moving vector of the vehicle from the first set of inertial data; and using the gravity vector and the moving vector to translate said sensor measurements into a vehicle coordinate frame. Another aspect of the present invention includes a system for estimating an orientation in a vehicle of a first device, the system comprising: a non-transitory, computer readable memory; one or more processors; and a computer-readable medium containing programming instructions that, when executed by the one or more processors, cause the system to: receive a first set of inertial data from at least one sensor of the first device; and process the first set of inertial data to determine the orientation of the first device with respect to the vehicle along one or more axes.

	Greer (US 20150355224 A1) describes a portable system for monitoring vehicle driving conditions comprising: a processor; an accelerometer unit in communication with the processor; a gyroscope unit in communication with the processor; a housing unit enclosing the processor, the accelerometer unit, and the gyroscope unit, the processor being configured to determine an orientation of the vehicle relative to the accelerometer unit and the gyroscope unit based on accelerometer data and gyroscope data, wherein the processor is configured to determine the orientation of the vehicle based on the angular rate of change weighted by the magnitude of the rate of rotation of the vehicle at a particular instant of time

	Czompo (US 2011/0125404 A1) describes a method comprising: identifying a first vehicle-based direction based, at least in part, on one or more correlation operations that relate to first vehicle-related movement data and at least one of a first acceleration or a second acceleration, said first acceleration and said second acceleration corresponding to one or more accelerations measured using an inertial measurement unit (IMU); associating said first vehicle-based direction with a first direction that is transformable to an earth-based coordinate frame; and determining a spatial alignment of the IMU with respect to the earth-based coordinate frame based at least partially on said first direction. An apparatus comprising: means for identifying a first vehicle-based direction based, at least in part, on one or more correlation operations that relate to first vehicle-related movement data and at least one of a first acceleration or a second acceleration, said first acceleration and said second acceleration corresponding to one or more accelerations measured using an inertial measurement unit (IMU); means for associating said first vehicle-based direction with a first direction that is transformable to an earth-based coordinate frame; and means for determining a spatial alignment of the IMU with respect to the earth-based coordinate frame based at least partially on said first direction.

	Hong (US 2005/0021270 A1) describes a method for measuring a speed of a moving body using an accelerometer, comprising the steps of: setting a standard for regulating one or more windows, each of which window is a range of time for obtaining a movement average for a movement measurement value at a point of time from a plurality of movement measurement values measured by the accelerometer and a plurality of weight values for each of the measurement values included in the windows; storing the measurements measured by the accelerometer; determining whether the moving body has stopped at a point of time when the speed of the moving body is to be measured; detecting an irregular constant of the accelerometer and a gravitational acceleration component at a stopped condition when the moving body has been determined to be in a stopped condition; regulating the windows and the weight values based on a predetermined standard for regulating the windows and the weight values when the moving body has not been determined to be in a stopped condition; detecting the irregular constant of the accelerometer for measuring the gravitational acceleration component and the gravitational acceleration component at the point of time, based on information in the windows and the weight values regulated during the regulating step; and calculating an actual acceleration value at a pertinent point of time by subtracting the irregular constant and the gravitational acceleration component from the acceleration measurement at the point of time and calculating the speed of the moving body based on the actual acceleration value.

	Welch (US 5922039 A) describes stabilization system is particularly suited to smaller vessels/vehicles where size, weight, and power resources must be reduced and conserved. This invention reduces destabilizing loads and torques, thus overcoming the inconveniences of previous designs and providing a lighter weight, lower power and smaller size stabilization system. In one implementation, a base structure supports the stabilized platform, the electronics, the sensors, the gimbals and drive motors, and the protective dome enclosure. FIG. 1 illustrates this implementation. Two key mechanical features of this implementation are the weights used to move the c.g. onto the axes of rotation of the concurrent axes gimbal design. These features reduce the destabilizing loads and torques. Wind loads and torques are eliminated by the use of a radome. The effect of the moment of inertia (MOI) of the moving parts is also reduced. The sensor employed to estimate the direction of the local vertical comprises two dual-axis inclinometers, one single-axis inclinometer, and one single-axis accelerometer. The angular measurements provided by the dual-axis and single-axis inclinometers and the acceleration measurement provided by the single-axis accelerometer are combined within a processor to compensate for the effects of linear accelerations, thereby leaving only the indication of the direction of the local gravity vector. This process is accomplished by deriving the instant angular acceleration vector and twice integrating this over time to obtain the direction of the local gravity vector. An alternate sensor configuration replaces the single-axis inclinometer with a dual-axis inclinometer and adds a second single-axis accelerometer which permits a more accurate estimate of local vertical by deriving the angular velocity vector, in addition to the angular acceleration vector, directly from measurement data (i.e. the estimate of angular velocity is not obtained by integrating the angular acceleration vector as is the case for the three inclinometer and one accelerometer configuration). This alternate configuration leads to a more accurate and more time-stable estimate of local vertical.

	Tseng (US 2011/0181505 A1) describes a method of sensing motion in a three-dimensional (3D) space, the method comprising: reading a plurality of values in three axes gotten from at least one accelerometer contained in a device; reading a plurality of values in two axes of at least one gyroscope of the device; using the plurality of values in the three axes of the accelerometer and the plurality of values in the two axes of the gyroscope to generate a rotation radius of the device; using the rotation radius of the device and the plurality of values in the two axes of the gyroscope to generate tangential accelerations in the two axes of the device; and using the plurality of values in the two axes of the accelerometer, the tangential accelerations in the two axes of the device, the plurality of values in the two axes of the gyroscope, and the rotation radius of the device to generate a motion output of the device. a method of sensing motion in a 3D space. The method comprises reading a plurality of values of at least one accelerometer of a device in three axes; reading a plurality of values of at least one gyroscope of the device in two axes; using the plurality of values of the accelerometer in the three axes and the plurality of values of the gyroscope in the two axes to generate a rotating radius of the device; using the rotating radius of the device and the plurality of values of the gyroscope in the two axes to generate tangential accelerations of the device in the two axes; and using the plurality of values of the accelerometer in the two axes, the tangential accelerations of the device in the two axes, the plurality of values of the gyroscope in the two axes, and the rotating radius of the device to generate a motion output of the device.

	Lee (US 2005/0139004 A1) describes a method for measuring the speed of a moving land vehicle using an accelerometer, which comprises: storing measurement data provided from an accelerometer; analyzing the measurement data to determine whether the vehicle is stopped; calculating a road angle using the measurement data of the accelerometer when it is determined, upon analysis, that the vehicle is moving; determining the sign of the road angle when the road angle is greater than a threshold value; compensating for a gravitational acceleration component included in the measurement data of the accelerometer using the road angle; and calculating the speed of the vehicle based on the acceleration of the vehicle with the gravitational acceleration component compensated. An apparatus for measuring the speed of a moving land vehicle using a biaxial accelerometer, comprising: an acceleration measuring section for measuring a current acceleration of the vehicle from the accelerometer mounted in the vehicle; an acceleration storing section for storing information about accelerations measured by the acceleration measuring section on a measurement time basis; a gravitational acceleration compensating section for analyzing measurement data provided from the accelerometer to determine whether the vehicle is stopped, calculating a road angle using the measurement data when it is determined that the vehicle is moving, determining the sign of the road angle when the road angle is greater than a threshold value, and compensating for a gravitational acceleration component included in the measurement data of the accelerometer using the road angle; and a speed calculating section for calculating the speed of the vehicle based on a real acceleration of the vehicle received from the gravitational acceleration compensating section.

	Willis (US 2011/0202225 A1) describes a method of calibrating a tri-axial accelerometer (providing uncalibrated outputs for X, Y and Z Cartesian axes) resident in a locator that is installed on a movable asset, comprising the steps of: a) obtaining the uncalibrated X, Y, and Z axes accelerometer output data; b) determining a coordinate transform T that is appropriate for the tri-axial orientation of the accelerometer relative to the frame of reference of the movable asset; c) applying said transform to said uncalibrated X, Y, and Z axes accelerometer output data to obtain calibrated X, Y, and Z axes accelerometer data.

	Willis (US 8589015 B2) describes A method of calibrating a tri-axial accelerometer that provides uncalibrated outputs for X, Y and Z Cartesian axes resident in a locator that is installed on a mobile asset, comprising the steps of: a) obtaining the uncalibrated X, V, and Z axes accelerometer output data; b) determining, via a processor, in two phases and in at least one of auto and self calibration modes a coordinate transform T that is appropriate for the tri-axial orientation of the accelerometer relative to the frame of reference of the mobile asset, wherein: the transform T is a Euler transform comprising a yaw correction angle φ, a roll correction angle θ, and a pitch correction angle ψ; the mobile asset is static on a plumbed surface in a first of said two phases, in which the roll correction angle θ and the pitch correction angle ψ are calculated; and the mobile asset is moving in a second of said two phases, in which the yaw correction angle φ is calculated; c) applying said transform T to said uncalibrated X, Y, and Z axes accelerometer output data to obtain calibrated X, Y, and Z axes accelerometer data; and d) removing from acceleration data, an offset created by gravity when the mobile asset is moving on a sloped terrain, comprising the steps of: low pass filtering the Z axis acceleration data to obtain âz; calculating the terrain pitch: p=arc cos(âz/G); determining the sign (negative or positive) of the slope; and correcting said calibrated X axis acceleration data by subtracting therefrom G·sin(ρ).
	Allowable Subject Matter
3.	Claims 30-49 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 30, 38, 45 and 49 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 
Regarding claim 30:
The primary reason for the allowance of claim 30 is the inclusion of an apparatus comprising: detect misalignment of the sensor coordinate system and the vehicle coordinate system on the basis of the forward direction, upward direction and the rightward direction represented in the sensor coordinate system; and determine the orientation of the motion sensor with respect to the orientation of the vehicle on the basis of the misalignment of the vehicle coordinate system and the sensor coordinate system. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 31-37 are allowed due to their dependency on claim 30.

Regarding claim 38:
The primary reason for the allowance of claim 38 is the inclusion of a method comprising: detecting misalignment of the sensor coordinate system and the vehicle coordinate system on the basis of the forward direction, upward direction and the rightward direction represented in the sensor coordinate system; and 
determining the orientation of the motion sensor with respect to the orientation of the vehicle on the basis of the misalignment of the vehicle coordinate system and the sensor coordinate system. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 39-44 are allowed due to their dependency on claim 38.
Regarding claim 45:
The primary reason for the allowance of claim 45 is the inclusion of a system comprising:  use the forward direction and upward direction to determine a rightward direction, said forward direction, upward direction and rightward direction representing the vehicle coordinate system; and determine the orientation of the apparatus with respect to the orientation of the vehicle on the basis of misalignment of the vehicle coordinate system and the sensor coordinate system. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 46-48 are allowed due to their dependency on claim 45.

Regarding claim 49:
The primary reason for the allowance of claim 49 is the inclusion of A computer program embodied on a non-transitory computer-readable medium, said computer program comprising one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to: detect misalignment of the sensor coordinate system and the vehicle coordinate system on the basis of the forward direction, upward direction and the rightward direction represented in the sensor coordinate system; and

determine the orientation of the motion sensor with respect to the orientation of the vehicle on the basis of the misalignment of the vehicle coordinate system and the sensor coordinate system. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
April 28, 2022